Citation Nr: 0211466	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right talus with traumatic arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to May 
1957.  

This matter arises from rating decisions of February and 
August 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's right ankle disability is objectively shown 
to involve an inability to perform plantar flexion and 
limitation of dorsiflexion between 0 and 10 degrees due to 
pain.  


CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation for 
the veteran's residuals of a fracture of the right talus with 
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his right ankle disability, 
characterized as residuals of a fracture of the right talus 
with traumatic arthritis, has increased in severity, and that 
the currently assigned 20 percent evaluation does not 
adequately reflect the severity of that disability.  
Accordingly, he seeks a higher rating for his right ankle 
disorder.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claim for an increased rating for his right 
ankle disability.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decisions, 
in the subsequent statement and supplemental statement of the 
case, as well as correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claims.  Correspondence dated in October 1998 and September 
2001 from the RO to the veteran served to advise him of what 
types of evidence VA would attempt to obtain, and what 
evidence he was responsible for providing, and have also 
served to advise him of his rights and duties under the VCAA.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested that 
the veteran identify all clinical treatment records 
pertaining to his claims for increased ratings.  The veteran 
has indicated that he has only received treatment from the 
local VA Medical Center (VAMC), and such records have been 
obtained and associated with the claims file.  The Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations which address the 
specific questions involved in determining the issue on 
appeal, and personal statements made by the veteran in 
support of his claims.  The Board also notes that the veteran 
appeared before the undersigned Board member, and presented 
testimony at a personal hearing at the RO in May 2002.  

The Board concludes that in light of the findings offered by 
the VA rating examiners discussed below, and in light of the 
Board's determination with respect to the issue on appeal, 
scheduling the veteran for an additional rating examination 
would result in unnecessary delay, and would not add anything 
of substance to the evidentiary record.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).

Historically, service connection for residuals of a fracture 
of the right talus was established by an August 1957 rating 
decision.  An initial 10 percent evaluation was assigned, 
effective from May 30, 1957.  The veteran later filed a claim 
for an increased rating, contending that his symptoms had 
increased in severity, and by a May 1988 rating decision, his 
assigned disability rating was increased to 20 percent, 
effective from February 11, 1988.  At that time, the 
veteran's disability was also found to include traumatic 
arthritis.  

In October 1998, the veteran submitted a claim for an 
increased rating for his right ankle disability, claiming 
that it had increased in severity, and that it caused 
significant problems in the performance of his daily routine.  
The veteran's claim was first denied by a February 1999 
rating decision.  Shortly afterwards, the veteran submitted 
additional evidence, and his claim was again denied by a 
rating decision of August 1999.  This appeal followed.  

Clinical treatment records dating from April 1998 through 
April 1999 show that the veteran complained of experiencing 
pain throughout that period.  He was noted to have a large 
sub-talar bone spur, and sub-talar degenerative joint 
disease.  The veteran reportedly did not want to undergo 
surgery because he did not want to miss time from his work.  
He was fitted for a lower leg brace to restrict movement, and 
immobilize the ankle.  The veteran was observed to have very 
limited motion in the ankle due to pain.  

The veteran underwent a VA rating examination in November 
1998.  The report of that examination shows that the veteran 
experienced moderate to severe pain in his right ankle on a 
daily basis.  He reported experiencing stiffness in the 
mornings with swelling on a continuous basis of mild to 
moderate degree.  The veteran was noted to receive a marginal 
benefit from pain medication.  In addition, the veteran was 
noted to use crutches and a lower leg brace for his ankle.  
The veteran was noted to have worked at the same company 
since 1981 on a full-time basis, and estimated that he had 
lost 1- 1/2 months of work over the last few years.  Ambulation 
was significantly impaired due to the right ankle pain.  The 
veteran was unable to go up or down stairs, and inclines 
presented a problem when attempting to walk up an up-slope.  
The veteran was then shown to have a range of motion of 
dorsiflexion to 10 degrees, and plantar flexion from 0 to 20 
degrees.  Movement of the ankle joint was painful.  In 
addition, there was soft tissue swelling around the ankle 
which was characterized as persistent, and the veteran's gait 
was characterized as very antalgic.  X-rays disclosed 
degenerative joint disease.  The examiner concluded with a 
diagnosis of degenerative joint disease of the right ankle.  

The veteran underwent a subsequent VA rating examination in 
April 2001.  The report of that examination shows that the 
veteran continued to complain of experiencing severe pain in 
his right ankle, and of difficulty ambulating due to his 
pain.  On examination, the veteran's pain was characterized 
as an "8" on a "1 to 10" scale.  In addition, stiffness 
and swelling were associated with his ankle disability.  The 
veteran was noted to have been taking Tylenol-3 for his pain 
previously, but was not currently taking any pain medication.  
He was shown to continue to rely on crutches and a short leg 
brace.  The examiner observed that the veteran was limited in 
ambulation to a maximum of 1/4 of a block.  Weight-bearing with 
standing aggravated his pain.  The veteran was unable to 
perform any twisting type of movement.  The veteran could 
dorsiflex from 0 to 10 degrees, but he was unable to perform 
plantar flexion due to pain.  Pain was described as primarily 
involving the medial and lateral malleolar area, and also in 
the instep area.  The examiner concluded with a diagnosis of 
residuals of a fracture of the right talus with traumatic 
arthritis.  

At his personal hearing before the undersigned Board member, 
the veteran testified that his right ankle pain caused him 
severe problems in performing his routine daily activities.  
He indicated that it was extremely difficult to perform such 
simple tasks as tying his shoes or bending down to pick up 
objects.  He stated that while he was encouraged to use two 
crutches for weight bearing, at his job, it was only 
practicable for him to use one crutch due to the nature of 
his work.  He offered that while additional surgery was 
recommended, he elected to forgo any such treatment because 
he would be required to miss time from work.  The veteran 
further explained that his short leg brace was intended to 
immobilize his right ankle, as it was feared that his altered 
gait and related problems would eventually have an adverse 
impact on his right knee.  The veteran testified that when he 
had undergone the first VA rating examination, the examiner 
had not actually measured or observed the range of motion in 
his right ankle.  He offered that his range of motion was 
limited to a much greater degree than reflected in the 
examination report.  

The veteran's right ankle disability is currently evaluated 
under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).  Under those criteria, a 10 percent 
evaluation is assigned for moderate limitation of motion, and 
a 20 percent evaluation is assigned for marked limitation of 
motion.  As noted, the veteran is currently in receipt of a 
20 percent rating, the highest evaluation available under 
Diagnostic Code 5271.  

Ankylosis of the ankle is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  Under those 
criteria, a 20 percent evaluation is contemplated for 
ankylosis involving plantar flexion limited to less than 30 
degrees.  For assignment of a 30 percent evaluation, there 
must be a showing of ankylosis with plantar flexion limited 
to between 30 and 40 degrees, or ankylosis with dorsiflexion 
of between 0 and 10 degrees.  A 40 percent evaluation, the 
highest rating available under Diagnostic Code 5270, is 
warranted where there is ankylosis with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  Id.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

After applying the relevant rating criteria to the evidence 
of record, the Board finds that the evidence supports a grant 
of a 30 percent evaluation for the veteran's right ankle 
disability under the provisions of Diagnostic Code 5270.  The 
Board observes that at 38 C.F.R. § 4.71, Plate II (2001), 
"normal" range of motion of the ankle is from 0 to 20 
degrees in dorsiflexion, and from 0 to 45 degrees in plantar 
flexion.  Here, the veteran clearly demonstrates "marked" 
limitation of motion in his right ankle as contemplated by 
Diagnostic Code 5271.  

The Board also finds, however, that after taking functional 
limitation due to pain and weakness into consideration, the 
veteran's objectively demonstrated symptomatology is 
analogous with ankylosis of the right ankle.  In that regard, 
the Board observes that his range of motion on dorsiflexion 
appears to be within the limits set forth for assignment of a 
30 percent evaluation under Diagnostic Code 5270.  Further, 
as reflected in his most recent VA rating examination of 
April 2001, the veteran was unable to plantar flex due to 
pain.  Such findings were essentially consistent with those 
noted in the clinical treatment records discussed above.  The 
Board notes here that the veteran's claims file was not 
reviewed by either examiner who conducted both rating 
examinations.  Moreover, the Board observes that the veteran 
was given the short leg brace to immobilize his right ankle.  
Accordingly then, the Board finds that after taking the 
effects of pain into consideration, the veteran's 
symptomatology is most consistent with a 30 percent 
evaluation as set forth under Diagnostic Code 5270.  See 
generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In reaching this decision, the Board has considered whether 
the veteran might be entitled to a higher, 40 percent 
evaluation.  The Board finds, however, that the veteran's 
symptomatology is not consistent with the criteria for 
assignment of the 40 percent rating under Diagnostic Code 
5270.  The veteran is not shown to have deformities in his 
ankle as described in the rating criteria, and his limitation 
of motion is not as severe as that contemplated for 
assignment of the 40 percent evaluation.  In addition, while 
the veteran is currently shown to have arthritis in his right 
ankle which has been associated with the service-connected 
residuals of a right ankle fracture, assignment of an 
additional 10 percent evaluation under Diagnostic Codes 5003 
or 5010 would constitute pyramiding as described at 38 C.F.R. 
§ 4.14 (2001).  The symptomatology contemplated in that 
section as well as in Diagnostic Code 5271 are already taken 
into consideration in the criteria set forth at Diagnostic 
Code 5270.  

Accordingly then, the Board finds that the veteran's overall 
disability picture warrants assignment of an increased 30 
percent evaluation for his right ankle disability.  To that 
extent, his appeal is granted.  

While the Board has determined that the veteran's disability 
picture warrants assignment of an increased rating, it is not 
precluded from also considering his claim on an 
extraschedular basis.  The potential application of 38 C.F.R. 
§ 3.321(b)(1) (2001) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
There has, however, been no showing that the service-
connected right ankle disability has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board observes that the veteran is currently 
fully employed and has worked in the same capacity for some 
22 years.  In addition, while he has received periodic 
treatment for his right ankle, he remains capable of 
performing his routine tasks of daily living.  The Board does 
not dispute that the veteran experiences pain in his right 
ankle which imposes demonstrable functional limitations on 
the right lower extremity.  Even so, such pain has been taken 
into consideration in the decision to assign a 30 percent 
evaluation for the veteran's right ankle disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's right 
ankle disability.  The Board has not, however, found that 
disability to be of such degree of severity as to warrant 
assignment of a disability rating in excess of 30 percent on 
a schedular basis.  Likewise then, referral for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 30 percent 
evaluation for the veteran's residuals of a fracture of the 
right talus with traumatic arthritis is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

